DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/359,287 filed on 6/25/21 with 

effective filing date 4/18/2019. Claims 1-7 are pending.

Claim Objections
2.	Claim 7 is objected to because of the following informalities: “the greatest match”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2019/0149724 A1 in view of Shamir et al. 2013/0034266 A1. 
Per claim 1, Wu et al. discloses a method for the physical detection of at least one usage object, comprising the following steps: providing the usage object, providing at least one processing unit comprising a smart phone or tablet, by which the usage object is subdivided or categorized from a data point of view into individual object classes (para: 04 & 06, e.g. unmanned aerial vehicles (UAVs) can be used for performing surveillance, reconnaissance, and exploration tasks for various applications; a mobile platform can be outfitted with an imaging device for capturing images of a surrounding environment; exposing an imaging device mounted aboard the mobile platform at a plurality of positions of components of the mobile platform to obtain images; determining, using the images, allowed positions of the components that do not obstruct a field-of-view of the imaging device)
Wu et al. fails to explicitly disclose the rest of the limitations as specified in claims 1.
Shamir et al. however teaches carrying out a usage object classification by comparing the individual object classes with at least one in a database of the processing unit and/or with a database of an external CPU, and the processing unit and/or the CPU and/or the user him/herself selects a database object corresponding to the characteristic value and displays it on a screen of the processing unit (para: 23 & 25, e.g. An object classifier determines an object model respective of each of the objects of interest, according to the dynamic spatial and spectral characteristics associated with each object of interest; the object classifier then classifies the objects of interest according to the object models associated with the objects of interest and according to object lo models of known objects stored in a database), so that a camera image of the usage object together with a database object is shown on the screen at least partially optically superimposed and/or juxtaposed (para: 55, e.g. object tracker 106 may also superimpose a representation of the tracked objects on a 2D or 3D representation of the scene; this representation of the scene along with the superimposed representations of the tracked objects may be displayed on a display (not shown)).
Therefore, in view of disclosures by Shamir et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Wu et al. and Shamir et al. in order to detect objects of interest in the scene, tracked and classified effectively according to the multi-spectral images acquired from several positions in the scene. 
Per claim 2, Shamir et al. further teaches the method as claimed in claim 1, wherein a conversion unit is used to break down the usage object into individual object classes, which data classes are then individually or commonly compared with data or data classes correspondingly deposited in the database (para: 55, e.g. after selecting objects of interest, the at least two tracking sequence of the observed scene are acquired; the two tracking sequences may be acquired by a single imager sequentially positioned at different location in the scene or by two different imagers).
Per claim 3, Shamir et al. further teaches the method as claimed in claim 1, wherein the data object is a template image of the corresponding usage object, which is deposited in the database (para: 31, e.g. object detector identifies objects in scene 116 according to the initial spatial and spectral characteristics corresponding to the segments of interest).
Per claim 4, Shamir et al. further teaches the method as claimed in claim 3, wherein once the characteristic value of the usage object has been determined, selecting on the basis of the characteristic value, the corresponding database object which can optically image the usage object, and displaying the optical image on a display next to the actually captured usage object (para: 31, e.g. object detector identifies objects in scene 116 according to the initial spatial and spectral characteristics corresponding to the segments of interest).
Per claim 5, Shamir et al. further teaches the method as claimed in claim 4, wherein the usage object is detected in a user and/or an implementation device in such a way that an image of the usage object detected by the detection process, is displayed at the same time as the database object shown on the display in an identical manner or in a manner identical to scale (para: 55-56, e.g. the object tracker provides the dynamic spatial and spectral characteristics respective of each tracked object to an object classifier). 
Per claim 6, Shamir et al. further teaches the method as claimed in claim 5, wherein the image of the usage object is displayed in a close approximation to a usage object correspondingly deposited in the database, on the basis of the characteristic value and/or an optical dimension of the usage object (para: 23 & 25, e.g. an object classifier determines an object model respective of each of the objects of interest, according to the dynamic spatial and spectral characteristics associated with each object of interest; the object classifier then classifies the objects of interest according to the object models associated with the objects of interest and according to object lo models of known objects stored in a database).
Per claim 7, Wu et al. further teaches the method as claimed in claim 6, wherein the usage object detected by the processing unit does not correspond in all dimensions and in terms of wear and tear of the usage object identified in the database in correspondence with the characteristic value, but the greatest match is produced on the basis of the predetermined minimum dimensions (para: 04 06, e.g. unmanned aerial vehicles (UAVs) can be used for performing surveillance, reconnaissance, and exploration tasks for various applications; exposing an imaging device mounted aboard the mobile platform at a plurality of positions of components of the mobile platform to obtain images; determining, using the images, allowed positions of the components that do not obstruct a field-of-view of the imaging device).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Russell US 2018/0244387 A1, e.g. an unmanned aerial vehicle, UAV, is operable in an autonomous mode.  The UAV comprises an upwards-configurable sensor an actuator and a controller. 
	Ohtomo et al. US 2014/0240498 A1, e.g. an aerial photographing system, comprising a flying vehicle being remotely.
controlled, a camera

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485